

	

		II

		109th CONGRESS

		1st Session

		S. 41

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Nelson of Nebraska

			 (for himself, Mr. Domenici, and

			 Mr. Craig) introduced the following bill;

			 which was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Safe Drinking Water Act to exempt nonprofit

		  small public water systems from certain drinking water standards relating to

		  naturally occurring contaminants.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Rural Community Arsenic Relief

			 Act.

		

			2.

			Exemption for nonprofit small public water systems from

			 standards relating to naturally occurring contaminants

			The Safe Drinking Water Act is

			 amended by inserting after section 1416 (42 U.S.C. 300g–5) the

			 following:

			

				

					1416A.

					Exemption for nonprofit small public water systems from

				standards relating to naturally occurring contaminants

					

						(a)

						Definitions

						In this section:

						

							(1)

							Low-income family

							The term low-income family means a family the

				total annual income of which does not exceed the poverty line.

						

							(2)

							Naturally occurring contaminant

							The term naturally occurring contaminant

				includes—

							

								(A)

								arsenic;

							

								(B)

								radon;

							

								(C)

								radium; and

							

								(D)

								uranium.

							

							(3)

							Nonprofit small public water system

							The term nonprofit small public water system means

				a nonprofit public water system (including a local government) that serves

				10,000 or fewer individuals.

						

							(4)

							Poverty line

							The term poverty line has the meaning given the

				term in section 673 of the Community Services Block Grant Act (42 U.S.C.

				9902).

						

						(b)

						Exemption

						A State exercising primary enforcement responsibility for

				public water systems under section 1413 (or the Administrator, with respect to

				any nonprimacy State) shall exempt any nonprofit small public water system that

				submits a request in accordance with subsection (c) from the requirements of

				any national primary drinking water regulation for a naturally occurring

				contaminant.

					

						(c)

						Application

						To be eligible for an exemption from a national primary

				drinking water regulation under this section, a nonprofit small public water

				system shall submit a written application to the State exercising primary

				enforcement responsibility with respect to the system (or the Administrator,

				with respect to any nonprimacy State) demonstrating that compliance by the

				nonprofit small public water system with the national drinking water

				regulation—

						

							(1)

							is not economically feasible;

						

							(2)

							has a disproportionate and adverse impact on low-income

				families;

						

							(3)

							is substantially impeded by limited access of the nonprofit

				small public water system to innovative and affordable technology; or

						

							(4)

							is not necessary, based on the fact that drinking water

				provided by the nonprofit small public water system does not pose an

				unreasonable health risk.

						

						(d)

						Alternative requirement

						A nonprofit small public water system that receives an

				exemption for arsenic under this section shall comply with a standard of

				arsenic in drinking water provided by the nonprofit small public water system

				of—

						

							(1)

							not later than January 1, 2007, not more than 50 parts per

				billion;

						

							(2)

							not later than January 1, 2010, not more than 35 parts per

				billion;

						

							(3)

							not later than January 1, 2012, not more than 30 parts per

				billion;

						

							(4)

							not later than January 1, 2014, not more than 20 parts per

				billion; and

						

							(5)

							not later than January 1, 2016, not more than 10 parts per

				billion.

						.

		

			3.

			University-based arsenic research Consortium

			

				(a)

				Definitions

				In this section:

				

					(1)

					Administrator

					The term Administrator means the Administrator of

			 the Environmental Protection Agency.

				

					(2)

					Consortium

					The term Consortium means the university-based

			 arsenic research consortium established under subsection (b)(1).

				

				(b)

				Consortium

				

					(1)

					Establishment

					The Administrator shall establish a university-based arsenic

			 research consortium.

				

					(2)

					Membership

					The Consortium shall be comprised of the following

			 members:

					

						(A)

						The University of Nebraska at Lincoln.

					

						(B)

						The University of Nebraska Medical Center.

					

						(C)

						The University of New Mexico.

					

						(D)

						The University of Texas.

					

						(E)

						Johns Hopkins University School of Public Health.

					

						(F)

						Georgetown University Medical School.

					

				(c)

				Duties of the Consortium

				The Consortium shall—

				

					(1)

					conduct reviews and analyses, and carry out health effects

			 studies, using United States morbidity data relating to low levels of arsenic

			 commonly found in States;

				

					(2)

					assess studies on arsenic in drinking water, as adjusted by the

			 Administrator, carried out in—

					

						(A)

						Millard County, Utah;

					

						(B)

						Inner Mongolia, China; and

					

						(C)

						southwest Taiwan;

					

					(3)

					develop recommendations on which levels of arsenic in drinking

			 water constitute unreasonable risks to public health, and which levels should

			 be considered to be protective of public health, under the Safe Drinking Water

			 Act (42 U.S.C.

			 300f et seq.); and

				

					(4)

					conduct reviews and analyses of, and carry out health effects

			 studies on, all forms of cancer, cardiovascular disease, diabetes, and vascular

			 toxicity.

				

				(d)

				Grant program

				

					(1)

					In general

					The Administrator may provide grants to the Consortium for use in

			 carrying out the duties of the Consortium under subsection (c).

				

					(2)

					Authorization of appropriations

					There is authorized to be appropriated to carry out this

			 subsection $4,000,000 for fiscal year 2006.

				(e)Report of

			 AdministratorNot later than 1 year after the date of enactment

			 of this Act, and annually thereafter, the Administrator shall submit to

			 Congress a report that describes the findings and recommendations of the

			 Consortium for the year covered by the report.

			

